—Judgment, Court of Claims (Albert Blinder, J.), entered January 26, 1994, which upon a grant of defendant’s motion to dismiss, made at the conclusion of the nonjury trial, dismissed the claim, unanimously affirmed, without costs.
*235Claimant failed to establish that defendant had created a dangerous condition, or had constructive or actual knowledge that there was moisture on the second floor of the building and that defendant could have prevented the condition through reasonable care (Miller v Gimbel Bros., 262 NY 107).
Defendant was not required to cover all of its floors with mats, nor to continuously mop up all moisture resulting from tracked-in, melting snow (Seiden v National Commercial Bank & Trust, 57 Misc 2d 132). Here, the discovery of the wet floor was essentially contemporaneous with the accident itself (Boccaccino v Our Lady of Pity R. C. Church, 18 AD2d 1055). Concur—Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.